DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and new claims 11-20 as set forth in applicant’s preliminary amendment filed 10 March 2021 are presently under consideration. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 in lines 8-9 recites “one of said two distinct sets of semiconducting quantum dots” should recite “one of said at least two distinct sets of semiconducting quantum dots” for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “both sets of semiconducting quantum dots being passivated with any one or combination of halides and pseudo-halides” in lines 11-12, but claim 1 in lines 7-8 recites that  “said layer of semiconducting quantum dots including at least two distinct sets of semiconducting quantum dots which are homogenously mixed”. Both sets refers to two sets, but claim 1 is open to more than two sets of semiconducting quantum dots and it’s not clear which two sets of semiconducting quantum dots are intended to be passivated with any one or combination of halides and pseudo-halides. It’s not clear if claim 1 intended to mean that all of the at least two distinct sets of semiconducting quantum dots are passivated with any one or combination of halides and pseudo-halides. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-20 are also rendered indefinite by depending from indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neo et al (Quantum funneling in blended multi-band gap core/shell colloidal quantum dot solar cells, Appl. Phys. Lett. 107, 103902 (2015)).

Regarding claim 1 Neo discloses a quantum dot based solar cell device, comprising: 
a substrate (Page 2 left hand column see: photovoltaic devices prepared on ITO coated glass substrates); 
a light harvesting structure sandwiched between electrically conducting layers, at least one electrically conducting layer being substantially transparent, said light harvesting structure being located on said substrate (Page 2 left hand column, Figs. 1(c) and 4(c) see: photovoltaic devices prepared have a transparent ITO electrode and an aluminum electrode where a light harvesting CQD blended layer is sandwiched between said electrodes on the glass substrate); 
said light harvesting structure including a layer of semiconducting quantum dots (Page 2 left hand column, Figs. 1(c) and 4(c) see: CQD blended layer), said layer of semiconducting quantum dots including at least two distinct sets of semiconducting quantum dots which are homogenously mixed, one of said two distinct sets of semiconducting quantum dots having a first bandgap and the at least one other distinct set of semiconducting quantum dots having a second bandgap different from said first bandgap ((Page 2 left hand column, Figs. 1(c) and 4(c) see: CQD blended layer of PbS/CdS core/shell CQDs formed from a 1:1 blend of 1.2 eV and 1.4 eV quantum dots, and a comparison device was made (Fig. 2(a)) of PbS CQDs formed from a blend of 1.2 eV and 1.4 eV PbS quantum dots), both sets of semiconducting quantum dots being passivated with any one or combination of halides and pseudo-halides (Page 2 left hand column, see: CQDs are passivated with both halide and organic ligands); and 
upon illumination, said quantum dot solar cell device exhibits a photovoltage that is intermediate between a photovoltage that would generated separately if said solar cell device had only the first set of quantum dots and a photovoltage that would be generated separately if said solar cell device had only the second set of quantum dots (Fig. 2(a)) and Table 1 see: photovoltaic devices fabricated with blends of either PbS/CdS core/shell CQDs or 1.2 eV and 1.4 eV PbS quantum dots showed a Voc between that of devices formed only one or the other sets of 1.2 eV or 1.4 eV CQDs).
Furthermore, the examiner notes the claim 1 limitation “upon illumination, said quantum dot solar cell device exhibits a photovoltage that is intermediate between a photovoltage that would generated separately if said solar cell device had only the first set of quantum dots and a photovoltage that would be generated separately if said solar cell device had only the second set of quantum dots” is directed to a manner of operating the claimed solar cell device. Photovoltage such as open circuit voltage (Voc) of a solar cell device (although the term “photovoltage” is not being interpreted as only referring to Voc) varies with the temperature and illumination conditions of the solar cell, and claim 1 merely recites “upon illumination” without defining and specific conditions of the solar cell illumination or that each cell is even being illuminated under the same conditions. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
As recited above, the solar cell device is fully capable of performing the intended use of “upon illumination, said quantum dot solar cell device exhibits a photovoltage that is intermediate between a photovoltage that would generated separately if said solar cell device had only the first set of quantum dots and a photovoltage that would be generated separately if said solar cell device had only the second set of quantum dots” (see: (Fig. 2(a)) and Table 1).
 
Regarding claim 2 Neo discloses the solar cell device according to claim 1, wherein the offset of both the valence and conduction bands in the at least two different types of quantum dots have an offset by amounts being up to about 0.3 eV and the bandgap difference between the smallest bandgap value and the largest bandgap value in the quantum dot sets has an offset up to about 0.3 eV (Figs. 3a-e see: PbS/CdS 1.4 eV and 1.2 eV CQDs have a bandgap offset of 0.2 eV and as in Fig. 3e the offset of both the valence and conduction bands in the PbS/CdS 1.4 eV and 1.2 eV CQDs each have an offset by amounts less than 0.2 eV).  

Regarding claims 3 and 11 Neo discloses the solar cell device according to claims 1 and 2, wherein said at least two distinct sets of semiconducting quantum dots have the same chemical composition, but have different sizes such that each distinct set has a bandgap different from the other set (Abstract, Page 2 left hand column, see: CQD blended layer of PbS/CdS core/shell CQDs formed from a 1:1 blend of 1.2 eV and 1.4 eV quantum dots having the same composition but different sizes).  

Regarding claims 6, 14 and 20 Neo discloses the solar cell device according to claims 1-3, wherein said first set of quantum dots are present in the homogenous mixture in a range of about 1 to about 99 weight percent (Page 2 left hand column, see: CQD blended layer of PbS/CdS core/shell CQDs formed from a 1:1 blend of 1.2 eV and 1.4 eV quantum dots by volume which thus includes each population of CQDs within the broad range of about 1 to about 99 weight percent).  

Regarding claims 7 and 15 Neo discloses the solar cell device according to claims 1 and 2, wherein said semiconducting quantum dots are selected from the group consisting of Bi2S3, FeS2 (pyrite), FeS, iron oxide, ZnO, TiO2, copper sulfide, PbS, PbSe, PbTe, CdSe, CdS, Si, Ge, copper zinc tin sulfide (CZTS), HgTe, CdHgTe and copper indium gallium diselenide (CIGS), InAs, InxGayAsz, Ag2S, Ag2Se, ZnSe, SnS2, and core- shell structures based on these quantum dots as the core (Abstract, see: CQDs are formed from either core/shell PbS/CdS CQDs or PbS CQDs).  

Regarding claims 8 and 16 Neo discloses the solar cell device according to claims 1 and 2, wherein said halide is any one or combination of chloride, bromide and iodide (Page 2 left hand column, see: CQD blended layer of PbS/CdS core/shell CQDs passivated with bromide containing ligand).  

Regarding claims 9 and 17 Neo discloses the solar cell device according to claims 1 and 2, and regarding the claim 9 and 17 limitations “wherein said pseudo halide is any one or combination of cyanide, cyanate, thiocyanate, isothiocyanate, selenocyanate and trinitromethanide” these limitations are considered anticipated by the disclosure of Neo above in reciting the claim 1 limitation where “both sets of semiconducting quantum dots being passivated with any one or combination of halides and pseudo-halides” (Page 2 left hand column, see: CQDs are passivated with both halide and organic ligands). The disclosure of the halide passivating species anticipates the entire genus of the passivating layer of “any one or combination of halides and pseudo-halides” and claims 9 and 17 merely place a further limitation on the pseudo-halides without explicitly reciting that the solar cell must include the pseudo-halides in the passivating layer.
As recited in MPEP 2131.02 Genus-Species Situations:
II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).

Regarding claims 10 and 18 Neo discloses the solar cell device according to claims 1 and 2, further comprising a hole transport layer sandwiched between said layer of semiconducting quantum dots and one of said electrodes on one side of said layer of semiconducting quantum dots and an electron transport layer semiconducting sandwiched between said layer of semiconducting quantum dots and the other electrode on the other side of said layer of semiconducting quantum dots (Page 2 left hand column, Figs. 1(c) and 4(c) see: CQD blended layer of PbS/CdS core/shell CQDs sandwiched between layers of PEDOT:PSS and ZnO acting as respective HTL and ETL, where the pure layer of 1.4eV PbS/CdS CQDs and 1.2eV PbS/CdS CQDs can also meet the limitations of respective HTL and ETL on either side of the blended layer).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neo et al (Quantum funneling in blended multi-band gap core/shell colloidal quantum dot solar cells, Appl. Phys. Lett. 107, 103902 (2015)) as applied to claims 1-3, 6-11, 14-18, and 20 above, and further in view of Murayama (US 2014/0166090).

Regarding claims 5, 13 and 19 Neo discloses the solar cell device according to claims 1-3, but does not explicitly disclose wherein an interparticle separation of quantum dots in said homogenous mixture is in a range from about 0.1 nm to about 1 nm.
Murayama discloses a solar cell device comprising quantum dots having an interparticle separation of about 1 nm or less to improve the carrier transport property between particles (Murayama, Abstract, [0020], see: interparticle distant of quantum dot Si particles is 1 nm or less).
Murayama and Neo are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Neo in view of Murayama such that  an interparticle separation of quantum dots in said homogenous mixture of Neo is less than about 1 nm as taught by (Murayama, Abstract, [0020], see: interparticle distant of quantum dot Si particles is 1 nm or less) for the purpose of improving the carrier transport property between said quantum dots  as taught by Murayama (Murayama, Abstract, [0020]).
Furthermore, the interparticle separation range of “less than 1 nm” as recited in the prior art entirely encompasses the claimed range of “from about 0.1 nm to about 1 nm” It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 1-2, 4, 6-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nozik et al (US 2011/0146766), and further in view of Pradhan et al (Breaking the Open-Circuit Voltage Deficit Floor in PbS Quantum Dot Solar Cells through Synergistic Ligand and Architecture Engineering, ACS Energy Lett. 2017, 2, 1444−1449).

Regarding claims 1 Nozik discloses a quantum dot based solar cell device, comprising: 
a substrate (Nozik, [0027] Fig. 1 see: substrate 101); 
a light harvesting structure sandwiched between electrically conducting layers, at least one electrically conducting layer being substantially transparent, said light harvesting structure being located on said substrate (Nozik, [0027] Fig. 1 see: QD material 103 between first transparent electrode 102 of ITO and second electrode 104); 
said light harvesting structure including a layer of semiconducting quantum dots (Nozik, [0002] [0027] Fig. 1 see: QD material 103 formed with quantum dots also called nanocrystals), said layer of semiconducting quantum dots including at least two distinct sets of semiconducting quantum dots which are homogenously mixed (Nozik, [0055], [0057] see: blend of PbS/PbSe Nanocrystals/Quantum dots at a ratio of 1:1 by weight), one of said two distinct sets of semiconducting quantum dots having a first bandgap and the at least one other distinct set of semiconducting quantum dots having a second bandgap different from said first bandgap (Nozik, [0055], [0057] and Figs. 12(a)-12(b) see: blend of PbS/PbSe Nanocrystals/Quantum dots with respective band gaps of 0.7eV and 0.76 eV).
Nozik does not explicitly disclose where both sets of semiconducting quantum dots being passivated with any one or combination of halides and pseudo-halides.
Pradhan teaches a quantum dot solar cell comprising a blend of quantum dots where both sets of semiconducting quantum dots being passivated with any one or combination of halides and pseudo-halides (Pradhan, Abstract see: PbS/ZnO BNH passivated with mixed ligand treatment of zinc iodide and MPA) where Pradhan teaches this mixed ligand treatment including a halide to passivate surface traps shows improved surface passivation over prior approaches of only using organic ligands to provide improved charge transport and lowered Voc deficits (Pradhan, Abstract).
 Pradhan and modified Nozik are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Nozik in view of Pradhan such that both sets of semiconducting quantum dots of Nozik are passivated with any one or combination of halides and pseudo-halides as taught by Pradhan (Pradhan, Abstract see: PbS/ZnO BNH passivated with mixed ligand treatment of zinc iodide and MPA) as Pradhan teaches this mixed ligand treatment including a halide to passivate surface traps shows improved surface passivation over prior approaches of only using organic ligands to provide improved charge transport and lowered Voc deficits (Pradhan, Abstract).

The claim 1 recitation “upon illumination, said quantum dot solar cell device exhibits a photovoltage that is intermediate between a photovoltage that would generated separately if said solar cell device had only the first set of quantum dots and a photovoltage that would be generated separately if said solar cell device had only the second set of quantum dots” is directed to a manner of operating the claimed solar cell device. Photovoltage such as open circuit voltage (Voc) of a solar cell device (although the term “photovoltage” is not being interpreted as only referring to Voc) varies with the temperature and illumination conditions of the solar cell, and claim 1 merely recites “upon illumination” without defining and specific conditions of the solar cell illumination or that each cell is even being illuminated under the same conditions. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The solar cell device of modified Nozik is fully capable of performing the intended use of “upon illumination, said quantum dot solar cell device exhibits a photovoltage that is intermediate between a photovoltage that would generated separately if said solar cell device had only the first set of quantum dots and a photovoltage that would be generated separately if said solar cell device had only the second set of quantum dots” as Nozik teaches in paras [0055], [0057] and Figs. 12(a)-12(b) the solar cell of a blend of PbS/PbSe Nanocrystals/Quantum dots having a Voc greater than a solar cell of just PbSe QDs and about the same as a solar cell of just PbS, but this photovoltage of the device with a blend of PbS/PbSe Nanocrystals/Quantum dots is dependent on device illumination and temperature conditions left unclaimed and will for example decrease with increasing temperature or decreasing illumination.

Regarding claim 2 modified Nozik discloses the solar cell device according to claim 1, wherein the offset of both the valence and conduction bands in the at least two different types of quantum dots have an offset by amounts being up to about 0.3 eV and the bandgap difference between the smallest bandgap value and the largest bandgap value in the quantum dot sets has an offset up to about 0.3 eV (Nozik, [0055], [0057] see: blend of PbS/PbSe Nanocrystals/Quantum dots with respective band gaps of 0.7eV and 0.76 eV and thus having a bandgap offset of 0.6 eV and thus also having an offset of both the valence and conduction bands in the PbS/PbSe Nanocrystals/Quantum dots have an offset by amounts being up to about 0.3 eV).  
 
Regarding claims 4 and 12 modified Nozik discloses the solar cell devices according to claims 1 and 2, wherein each set of semiconducting quantum dots has a chemical composition different from the other sets (Nozik, [0055], [0057] see: blend of PbS/PbSe Nanocrystals/Quantum dots).  

Regarding claims 6 and 14 modified Nozik discloses the solar cell devices according to claims 1 and 2, wherein said first set of quantum dots are present in the homogenous mixture in a range of about 1 to about 99 weight percent (Nozik, [0057] see: blend of PbS/PbSe Nanocrystals/Quantum dots at a ratio of 1:1 by weight).  

Regarding claims 7 and 15 modified Nozik discloses the solar cell devices according to claims 1 and 2, wherein said semiconducting quantum dots are selected from the group consisting of Bi2S3, FeS2 (pyrite), FeS, iron oxide, ZnO, TiO2, copper sulfide, PbS, PbSe, PbTe, CdSe, CdS, Si, Ge, copper zinc tin sulfide (CZTS), HgTe, CdHgTe and copper indium gallium diselenide (CIGS), InAs, InxGayAsz, Ag2S, Ag2Se, ZnSe, SnS2, and core- shell structures based on these quantum dots as the core (Nozik, [0055], [0057] see: blend of PbS/PbSe Nanocrystals/Quantum dots).  

Regarding claims 8 and 16 modified Nozik discloses the solar cell devices according to claims 1 and 2, and Pradhan discloses wherein said halide is any one or combination of chloride, bromide and iodide (Pradhan, Abstract see: QD surfaces passivated with zinc iodide ligands).  

Regarding claims 9 and 17 modified Nozik discloses the solar cell devices according to claims 1 and 2, “wherein said pseudo halide is any one or combination of cyanide, cyanate, thiocyanate, isothiocyanate, selenocyanate and trinitromethanide” these limitations are considered anticipated by the disclosure of modified Nozik above in reciting the claim 1 limitation where “both sets of semiconducting quantum dots being passivated with any one or combination of halides and pseudo-halides” (Pradhan, Abstract see: QD surfaces passivated with zinc iodide ligands). The disclosure of the halide passivating species anticipates the entire genus of the passivating layer of “any one or combination of halides and pseudo-halides” and claims 9 and 17 merely place a further limitation on the pseudo-halides without explicitly reciting that the solar cell must include the pseudo-halides in the passivating layer.
As recited in MPEP 2131.02 Genus-Species Situations:
II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).

Regarding claims 10 and 18 modified Nozik discloses the solar cell devices according to claims 1 and 2, and Pradhan further teaches a hole transport layer sandwiched between said layer of semiconducting quantum dots and one of said electrodes on one side of said layer of semiconducting quantum dots and an electron transport layer semiconducting sandwiched between said layer of semiconducting quantum dots and the other electrode on the other side of said layer of semiconducting quantum dots (Pradhan, Abstract, and Figs. 1(a)-1(b) see: PbS/ZnO BNH with PbS:EDT electron blocking (hole transporting) layer and ZnO base layer (electron transport layer) between the interfaces with respective Au and ITO electrodes). 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nozik et al (US 2011/0146766), in view of Pradhan et al (Breaking the Open-Circuit Voltage Deficit Floor in PbS Quantum Dot Solar Cells through Synergistic Ligand and Architecture Engineering, ACS Energy Lett. 2017, 2, 1444−1449) as applied to claims 1-2, 4, 6-10, 12, and 14-18 above and in further view of Murayama (US 2014/0166090).

Regarding claims 5 and 13 modified Nozik discloses the solar cell device according to claims 1 and 2, but does not explicitly disclose wherein an interparticle separation of quantum dots in said homogenous mixture is in a range from about 0.1 nm to about 1 nm.  
Murayama discloses a solar cell device comprising quantum dots having an interparticle separation of about 1 nm or less to improve the carrier transport property between particles (Murayama, Abstract, [0020], see: interparticle distant of quantum dot Si particles is 1 nm or less).
Murayama and modified Nozik are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Nozik in view of Murayama such that an interparticle separation of quantum dots in said homogenous mixture of Nozik is less than about 1 nm as taught by (Murayama, Abstract, [0020], see: interparticle distant of quantum dot Si particles is 1 nm or less) for the purpose of improving the carrier transport property between said quantum dots  as taught by Murayama (Murayama, Abstract, [0020]).
Furthermore, the interparticle separation range of “less than 1 nm” as recited in the prior art entirely encompasses the claimed range of “from about 0.1 nm to about 1 nm” It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konstantatos et al (US 2013/0263918) teaches bulk nano-heterojunction solar cells formed from different blends of quantum dots.
Nam et al (US 2010/0276731) teaches bulk nano-heterojunction solar cells formed from different blends of nanocrystals.
Zhitomirsky et al (Colloidal Quantum Dot Photovoltaics: The Effect of Polydispersity, Nano Lett. 2012, 12, 1007−1012) discloses mixing quantum dots of different sizes (bandgaps) in varying ratios to observe the impact on open circuit voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726